DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 9-11) Applicant argues Brandt lack of teaching elements of claim 1 “responsive to one or more previously adjusted locations of points for the individual being found in the data store, retrieving the one or more previously adjusted locations of points from the data store; and modifying one or more locations of the identified plurality of points based on the one or more previously adjusted locations of points in the facial region”. Applicant argued that cited prior art 0066-0067 does not teach the claim limitations and pointed to 0066-0067 emphasizing “automatically adjusted points”. 
Applicant argument focus on the lack of “previously adjusted location of a point.” Please read the remarks further information.
Examiner’s response – Examiner respectfully disagrees and view that the applicant focused on the wrong part of 0066-0067, especially regarding automatically adjusted points. Office action pointed to paragraph 0066-0067 but would emphasis on the following on 0067:
“…a previously user-corrected moved point is a fixed point in that it may not be automatically adjusted at 320. For example, if the third point to the right of the moved point was a previously moved point, the linear scaling of the automatically adjusted points will more rapidly converge to zero in the example above. Another example is described below at FIG. 7” 
0067 addresses where a previously adjusted, by the user, moved point, and where due to linear scaling other ones of the features points are adjusted to different locations based on the moved feature 

Applicant’s argument – (page 12) same argument apply to claims 8, 11-15 and 18-20. 
Examiner’s response – Examiner addresses applicant’s argument regarding Brandt’s lack of “previously adjusted location of a point.” This would address to claims 8, 11-15 and 18-20 as well. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, see Remarks, filed 8/23/2021, with respect to 35 USC 112 have been fully considered and are persuasive.  
Support is found on 0020 and 0036 regarding adjustment with previously made of the facial region. The other paragraphs 0005, 0006, Figures 7-8 and 0015-0016, 0035, 0044, 0046-0047 and 0050 all focused on previously-stored data without the adjustment claimed. 
The 35 USC 112 regarding written description has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aarabi (US 2007/0258656) in view of Brandt et al (US 2014/0098988).

Aarabi (US 2007/0258656) teaches the following subject matter:
A method implemented in a computing device, comprising: 
obtaining a digital image depicting a facial region of an individual (abstract teaches detecting faces in digital images); 
performing a facial alignment algorithm to generate a facial alignment result depicted in [[a]]the digital image to identify (figure 1a teaches detecting of eye, nose and lip location, all which are considered landmarks of facial features in the facial region) 
performing a facial recognition algorithm on the facial region to determine whether the in a data store (abstract teaches matching and replacing features; starting 0018 teaches matching and replacing one or more features in the face in first to second digital image; starting 0117 teaches database/previously-stored data store where searching, filtering and processing of visual search query).
Aarabi teaches all the subject matter above, but not the following which is taught by Brandt et al (US 2014/0098988):
a plurality of points in the facial region (figures 6a-b and 0039 teaches the use of feature points, which is plurality of points connected together to create facial regions such as nose and lips which are all on the facial region);
one or more previously adjusted locations of points for the individual is found (figure 7 and 0066-0067 teaches adjusting feature points that may move; 0068 teaches where points, and neighboring feature points on the same contour are moved along the same direction; 0024 teaches adjusted feature points that are stored) 
responsive to one or more previously adjusted locations of points for the individual being found in the data store, retrieving the one or more previously adjusted locations of points from the (figure 7 teaches points of an individual and 0066-0068 teaches adjustment of previous points location by means displacement vector; 0071 teaches applying profile and shape model, which are view as data stored, for adjusting of feature points/points; 0026 earlier teaches image database 136 which is view as retrieved data points from data store; 0067 teach previously adjusted, by the user, moved point, and where due to linear scaling other ones of the features points are adjusted to different locations based on the moved feature point 320 of figure 3 part 320): and 
modifying one or more locations of the identified plurality of points based on the one or more previously adjusted locations of points in the facial region (figure 7 and 0066-0069 teaches the modification of locations of the feature points by linear scale and displacement vector from its previous locations. For example, figure 7 where point 700 adjust to 702…etc).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aarabi and Brandt et al, to modify modification of digital images of face of Aarabi to include the deployment of plurality of points and adjustment of the points of Brandt et al. 
The motivation constitutes applying a known technique (i.e. plurality of feature point to detail facial regions/features) to know devices and/or method (i.e. modifying or adjusting location of these facial feature points with individual’s movements)

Claim 2-3: cancel 

Claim 4:
Brandt et al further teaches:
further comprising determining that the facial region is a new facial region responsive to one or more previously adjusted locations of points for the individual not being found in the data store (0026 teaches new images, which new is view as not found in data store, the face detection window is used to product the initial locations of the feature points; 0027 further teaches adjustment of the location of points for the new image/face by vector, magnitude, fit of current to particular location by independent search for each feature point).

Claim 5:
Brandt et al further teaches:
wherein the one or more previously adjusted locations of points for the individual  previously stored in the data store was generated based on user adjustments, wherein locations of the user adjustments were stored to generate an image patch as descriptor data (0021 teaches mask/previously stored that allow user to apply retouching/adjustment for the specific facial regions/component/points; 0024 further teaches user adjust to manually move feature point to fixed location; 0029 details the user modification/adjustment are then updated to other feature points, where updated is view as stored).

Claim 6:
Aarabi further teaches:
wherein the descriptor data further comprises one of: 
scale-invariant feature transform (SIFT) data; histogram of oriented gradients (HOG) data; or Haar-like feature data (starting 0067 teaches histogram equalization; starting 0070 teaches gradient consideration where histogram transformation is carried out in 0076).

Claim 7:
Aarabi further teaches:
wherein image patches around each location of the user adjustments are stored (abstract teaches use feedback and adjustment enables fine tuning of modified images; starting 0022 teaches feature detection and localization techniques carry out and selected by user, which is view as stored user adjustments; starting 0027 teaches use selecting advanced sing-button options, which is view as user stored or preprogram functions), 
wherein each image patch comprises a region of a predetermined size (figure 3 and starting 0126 teaches region of interest such as face with further image patching around landmarks such as eyes, nose, mouth; figure 14; starting 0070 teaches regions extracted such as eye and its location with oval shape and size, this is view as predetermined size/shape for the landmark; starting 0075).

Claim 8:
Aarabi (US 2007/0258656) teaches the following system (Abstract teaches a system to carry out the method), comprising: 
a memory storing instructions (0250 teaches RAM which is memory for storage);
a processor coupled to the memory and configured by the instructions to at least (0250 teaches an Intel P4 processor ): 
obtain a digital image depicting a facial region of an individual (abstract teaches detecting faces in digital images); 
perform a facial alignment algorithm to generate a facial alignment result depicted in [[a]]the digital image to identify (figure 1a teaches detecting of eye, nose and lip location, all which are considered landmarks of facial features in the facial region);
perform a facial recognition algorithm on the facial region to determine whether in a data store (abstract teaches matching and replacing features; starting 0018 teaches matching and replacing one or more features in the face in first to second digital image; starting 0117 teaches database/previously-stored data store where searching, filtering and processing of visual search query);

Aarabi teaches all the subject matter above, but not the following which is taught by Brandt et al (US 2014/0098988):
a plurality of points in the facial region (figures 6a-b and 0039 teaches the use of feature points, which is plurality of points connected together to create facial regions such as nose and lips which are all on the facial region);
one or more previously adjusted locations of points for the individual is found (figure 7 and 0066-0067 teaches adjusting feature points that may move; 0068 teaches where points, and neighboring feature points on the same contour are moved along the same direction) 
responsive to one or more previously adjusted locations of points for the individual being found in the data store, retrieve the one or more previously adjusted locations of points from the data store: and
 (figure 7 teaches points of an individual and 0066-0068 teaches adjustment of previous points location by means displacement vector; 0071 teaches applying profile and shape model, which are view as data stored, for adjusting of feature points/points; 0026 earlier teaches image database 136 which is view as retrieved data points from data store; 0067 teach previously adjusted, by the user, moved point, and where due to linear scaling other ones of the features points are adjusted to different locations based on the moved feature point 320 of figure 3 part 320): and 
modify one or more locations of the identified plurality of points based on the one or more previously adjusted locations of points in the facial region(figure 7 and 0066-0069 teaches the modification of locations of the feature points by linear scale and displacement vector from its previous locations. For example, figure 7 where point 700 adjust to 702…etc).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aarabi and Brandt et al, to modify modification of digital images of face of Aarabi to include the deployment of plurality of points and adjustment of the points of Brandt et al. 
The motivation constitutes applying a known technique (i.e. plurality of feature point to detail facial regions/features) to know devices and/or method (i.e. modifying or adjusting location of these facial feature points with individual’s movements)

Claims 9-10: canceled

Claim 11:
Brandt et al further teaches:
wherein the processor is further configured to determine that the facial region is a new facial region responsive to one or more previously adjusted locations of points for the individual not being found in the data store (0026 teaches new images, which new is view as not found in data store, the face detection window is used to product the initial locations of the feature points; 0027 further teaches adjustment of the location of points for the new image/face by vector, magnitude, fit of current to particular location by independent search for each feature point).





Brandt et al further teaches:
wherein the one or more previously adjusted locations of points for the individual previously stored in the data store was generated based on user adjustments, wherein locations of the user adjustments were stored to generate an image patch as descriptor data (0021 teaches mask/previously stored that allow user to apply retouching/adjustment for the specific facial regions/component/points; 0024 further teaches user adjust to manually move feature point to fixed location; 0029 details the user modification/adjustment are then updated to other feature points, where updated is view as stored).

Claim 13:
Aarabi further teaches:
wherein the descriptor data further comprises one of: scale-invariant feature transform (SIFT) data; histogram of oriented gradients (HOG) data; or Haar-like feature data (starting 0067 teaches histogram equalization; starting 0070 teaches gradient consideration where histogram transformation is carried out in 0076).

Claim 14:
Aarabi further teaches:
wherein image patches around each location of the user adjustments are stored (abstract teaches use feedback and adjustment enables fine tuning of modified images; starting 0022 teaches feature detection and localization techniques carry out and selected by user, which is view as stored user adjustments; starting 0027 teaches use selecting advanced sing-button options, which is view as user stored or preprogram functions, wherein each image patch (figure 3 and starting 0126 teaches region of interest such as face with further image patching around landmarks such as eyes, nose, mouth; figure 14; starting 0070 teaches regions extracted such as eye and its location with oval shape and size, this is view as predetermined size/shape for the landmark; starting 0075).

Claim 15:
Aarabi teaches the following non-transitory computer-readable storage medium (0034 teaches computer readable medium) storing instructions to be implemented by a computing device having a processor (0250 teaches an Intel P4 processor), wherein the instructions, when executed by the processor, cause the computing device to at least: 
obtain a digital image depicting a facial region of an individual (abstract teaches detecting faces in digital images); 
perform a facial alignment algorithm to generate a facial alignment result depicted in [[a]]the digital image to identify (figure 1a teaches detecting of eye, nose and lip location, all which are considered landmarks of facial features in the facial region);
perform a facial recognition algorithm on the facial region to determine whether the in a data store (abstract teaches matching and replacing features; starting 0018 teaches matching and replacing one or more features in the face in first to second digital image; starting 0117 teaches database/previously-stored data store where searching, filtering and processing of visual search query);
Aarabi teaches all the subject matter above, but not the following which is taught by Brandt et al (US 2014/0098988):
a plurality of points in the facial region (figures 6a-b and 0039 teaches the use of feature points, which is plurality of points connected together to create facial regions such as nose and lips which are all on the facial region);
one or more previously adjusted locations of points for the individual is found (figure 7 and 0066-0067 teaches adjusting feature points that may move; 0068 teaches where points, and neighboring feature points on the same contour are moved along the same direction) 
responsive to one or more previously adjusted locations of points for the individual being found in the data store, retrieving the one or more previously adjusted locations of points from the data store (figure 7 teaches points of an individual and 0066-0068 teaches adjustment of previous points location by means displacement vector; 0071 teaches applying profile and shape model, which are view as data stored, for adjusting of feature points/points; 0026 earlier teaches image database 136 which is view as retrieved data points from data store; 0067 teach previously adjusted, by the user, moved point, and where due to linear scaling other ones of the features points are adjusted to different locations based on the moved feature point 320 of figure 3 part 320): and 
modifying one or more locations of the identified plurality of points based on the one or more previously adjusted locations of points in the facial region (figure 7 and 0066-0069 teaches the modification of locations of the feature points by linear scale and displacement vector from its previous locations. For example, figure 7 where point 700 adjust to 702…etc).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Aarabi and Brandt et al, to modify modification of digital images of face of Aarabi to include the deployment of plurality of points and adjustment of the points of Brandt et al. 


Claim 16-17: canceled

Claim 18:
Brandt et al further teaches:
wherein the processor is further configured to determine that the facial region is a new facial region responsive to one or more previously adjusted locations of points for the individual not being found in the data store (0026 teaches new images, which new is view as not found in data store, the face detection window is used to product the initial locations of the feature points; 0027 further teaches adjustment of the location of points for the new image/face by vector, magnitude, fit of current to particular location by independent search for each feature point).

Claim 19:
Brandt et al further teaches:
wherein the one or more previously adjusted locations of points for the individual previously stored in the data store was generated based on user adjustments, wherein locations of the user adjustments were stored to generate an image patch as descriptor data 0021 teaches mask/previously stored that allow user to apply retouching/adjustment for the specific facial regions/component/points; 0024 further teaches user adjust to manually move feature point to fixed location; 0029 details the user modification/adjustment are then updated to other feature points, where updated is view as stored.

Claim 20:
Aarabi further teaches:
wherein the descriptor data further comprises one of: scale-invariant feature transform (SIFT) data; histogram of oriented gradients (HOG) data; or Haar-like feature data (starting 0067 teaches histogram equalization; starting 0070 teaches gradient consideration where histogram transformation is carried out in 0076).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aarabi (US 2007/0258656) teaches METHOD, SYSTEM AND COMPUTER PROGRAM PRODUCT FOR AUTOMATIC AND SEMI-AUTOMATIC MODIFICATION OF DIGITAL IMAGES OF FACES
Aarabi (US 2008/0267443) teaches Method, System and Computer Program Product for Automatic and Semi-Automatic Modification of Digital Images of Faces
Liang et al (US 2010/0086214) teaches FACE ALIGNMENT VIA COMPONENT-BASED DISCRIMINATIVE SEARCH
Aarabi (US 2012/0299945) teaches METHOD, SYSTEM AND COMPUTER PROGRAM PRODUCT FOR AUTOMATIC AND SEMI-AUTOMATIC MODIFICATOIN OF DIGITAL IMAGES OF FACES
Cieplinski et al (US 2014/0071308) teaches Automatic Image Orientation and Straightening through Image Analysis
Weng et al (US 8,693,739) teaches Systems and methods for performing facial detection
Brandt et al (US 2014/0098988) teaches Fitting Contours to Features
Lee et al (US 2014/0147023) teaches Face Recognition Method, Apparatus, and Computer-Readable Recording Medium for Executing the Method
Bartlett et al (US 8,798,374) teaches Automated facial action coding system
Brandt et al (US 8,811,686) teaches Methods and apparatus for automated portrait retouching using facial feature localization
Huang et al (US 9,336,583) teaches Systems and methods for image editing
Abreu et al (US 2016/0196665) teaches Locating and Augmenting Object Features in Images

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663